Citation Nr: 0315060	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  94-13 263	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
October 1976.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In February 1996 and May 
2002, the Board remanded the case for further development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The veteran's schizophrenia, prior to April 15, 2001, 
precluded substantially gainful employment.

2.  Since April 15, 2001, the veteran has been gainfully 
employed.


CONCLUSIONS OF LAW

1.  Prior to April 15, 2001, the requirements for non-
service-connected disability pension were met.  38 U.S.C.A. 
§§ 1502(a)(1), 1521(a), 5103A, 5107 (West. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(2), 3.326, 4.15 (2002).

2.  Since April 15, 2001, the criteria for a permanent and 
total disability rating for pension purposes have not been 
met.  As such, entitlement to a permanent and total 
disability evaluation for pension purposes is terminated 
effective April 15, 2001.  38 U.S.C.A. §§ 1502(a)(1), 
1521(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(2), 
3.326, 4.15.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and what part of that evidence is to be provided by 
the claimant, and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the claimant by a letter dated in June 
2002, that VA would attempt to obtain all relevant evidence 
identified.  He was also advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
advised of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), in the Board's May 
2002 remand.  The duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO made every 
effort to secure all the veteran's service department medical 
records and his VA treatment records.  Moreover, VA has 
secured the available Social Security Administration records.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent obtainable evidence was not received.  Therefore, 
the duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty to 
assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

March 1991 VA treatment records indicate the veteran was 
diagnosed with cocaine/alcohol dependence and marijuana 
abuse.  He was advised to seek inpatient detox and treatment.  

This veteran filed his claim of entitlement to VA pension 
benefits in June 1992.  

March 1992 psychological and psychiatric evaluations for the 
Social Security Administration (SSA) show diagnoses of 
schizopheniform disorder, rule out schizophrenia and probable 
schizophrenic illness.  The psychiatrist indicated that the 
veteran required psychiatric treatment and did not possess 
the capacity to manage his own funds.  In an April 1992 
decision, SSA granted disability benefits for paranoid 
schizophrenia and found the disability began October 1, 1991.

A July 1993 VA psychiatric examination resulted in diagnoses 
of cocaine and alcohol dependence.  An August 1993 VA general 
medical examination report, notes that, while he did not have 
a legal guardian, the veteran had a designated party to 
manage his SSA benefits.

A June 1996 VA psychiatric evaluation shows the veteran 
complained of restlessness, tension, an inability to 
communicate, marked suspiciousness and hallucinations.  
Examination revealed a markedly flattened affect.  The 
veteran was slovenly, unkempt, slow and unresponsive.  He was 
preoccupied with voices.  The examiner determined the veteran 
was clearly psychotic and incompetent, and opined that he was 
regressing and needed hospitalization.  The diagnosis was 
paranoid schizophrenia.  At a July 1996 VA general medical 
examination, the veteran was observed to be incoherent, 
disoriented and irrelevant a lot of the time.  The examiner 
opined that the appellant was unemployable.

The vet failed to report to several VA examinations scheduled 
in January 1998, May 1998 and April 1999.

A November 1999 VA psychiatric evaluation shows the veteran 
was working part-time as a school bus driver since September 
1999.  There are no indicated complaints.  Examination 
revealed him to be unkempt.  His speech was slow and he had a 
flat affect.  He reported visual and auditory hallucinations.  
The examiner found the veteran to be incompetent for VA 
purposes.  The diagnosis was schizophrenia and questionable 
cocaine dependency.  The examiner recommended that the 
veteran have a urine drug screen for cocaine, and a drug-free 
period of at least six months to establish the real diagnosis 
of schizophrenia.  He did not subsequently report for the 
drug screening test.

At a May 2000 VA psychiatric examination, the veteran 
reported working since 1996 as a school bus driver and was 
doing overall much better.  He was not taking psychiatric 
medication at that time.  He described his mood as up and 
down.  He had crying spells approximately once or twice a 
week.  His sleep was occasionally disturbed, and he reported 
occasionally hearing his deceased mother's voice.  He 
reported having no friends.  The veteran appeared somewhat 
disheveled.  He was oriented to person and place, but not to 
time.  He was responsive, but not spontaneous.  His eye 
contact was poor and his mentation appeared slowed.  His 
affect was flat and his voice was consistently low.  He was 
cooperative, but appeared to have very little energy.  The 
examiner diagnosed schizophrenia, rule out organic brain 
syndrome.  The veteran was judged incompetent for VA 
purposes.  Notably, urinalysis was negative for alcohol, 
amphetamines, cannabinoids, cocaine and opiates.  

An April 15, 2001 VA psychiatric examination indicates that 
the veteran was working as a school bus driver.  He reported 
no current symptoms save for vivid dreams.  Examination 
revealed the veteran to be well groomed and cooperative.  His 
motor behavior was normal and he had direct eye contact.  His 
impulse control was appropriate and his speech was normal in 
rate, volume and rhythm.  He was alert and oriented in three 
spheres.  His mood was normal and affect was slightly flat.  
He reported hearing voices or seeing events only while 
asleep.  His thought content was rational and logical and his 
thought process was sequential, goal directed, relevant and 
coherent.  His memory was somewhat limited by what appeared 
to be limited concentration.  Judgment and insight were 
adequate.  The diagnosis remained schizophrenia. The examiner 
found the veteran competent to handle money and opined that 
he could function in gainful employment although the type of 
employment would be limited.

VA treatment records, dating from May 2000 to February 2001, 
show treatment for bladder outlet obstruction, prostatitis, 
urinary tract infection.  The veteran failed to report for 
many treatment appointments and it was repeatedly noted that 
his blood work was quite abnormal in August 2000 and that he 
needed further testing for renal disability.  

A February 2003 VA general medical examination shows the 
veteran's employment history from February 2001, and that he 
was currently employed as a customer service representative 
for the Internal Revenue Service.  He was pleasant, 
cooperative, and had no difficulty answering questions.  The 
examiner noted that the veteran had a current job that he 
expressed interest in and opined that since he was currently 
maintaining employment it would seem that he was able to 
continue to work.  The diagnoses included bladder outlet 
syndrome, urinary tract infection and possible renal failure.  
Further testing was required to rule out renal failure.  
However, the veteran did not return for follow-up.  

The veteran subsequently cancelled two scheduled VA 
psychiatric examinations.  The examinations were not 
rescheduled and the veteran did not request that they be 
rescheduled.

The RO has evaluated the veteran's psychiatric disability as 
50 percent disabling.  His renal insufficiency/urinary tract 
infection/bladder outlet syndrome, has been evaluated as 80 
percent disabling and his hypertension as 10 percent for an 
overall combined rating of 90 percent.  He has no service-
connected disabilities.

Analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities, 
which are not the result of his own willful misconduct.  See 
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  There is total 
disability when there is present any impairment of the mind 
or body that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
See 38 C.F.R. § 3.340(a)(1).  A disability is permanent if 
the impairment is reasonably certain to continue throughout 
the life of the disabled person.  See 38 C.F.R. § 3.340(b); 
see also 38 U.S.C.A. § 1502(a).

There are three alternative bases on which permanent total 
disability for pension purposes may be established.  First, 
it may be established that the veteran has a lifetime 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation, by rating each disability under the appropriate 
diagnostic code (found in Title 38, Part 4), and then 
combining the ratings to determine if the veteran has a 100 
percent schedular evaluation for pension purposes.  See 38 
U.S.C.A. § 1502(a)(1) (as amended, effective September 17, 
2001); 38 C.F.R. § 4.15.  

If the veteran does not meet the criteria for a combined 
schedular 100 percent evaluation for pension purposes, he may 
qualify for a permanent total disability rating for pension 
purposes if he has a lifetime impairment that precludes him 
from securing and following substantially gainful employment.  
See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  However, 
if there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, there 
must be at least one disability rated at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R. §§ 4.16, 4.17.

Finally, if the ratings do not meet the prescribed percentage 
standards, but the veteran is unemployable by reason of his 
or her disabilities, age, occupational background, and other 
related factors, a permanent total disability rating for 
pension purposes is authorized to be granted on an extra- 
schedular basis.  See 38 C.F.R. §§ 3.321(b)(2), 4.17(b).

Prior to April 15, 2001

The RO has rated the veteran's schizophrenia as 50 percent 
disabling under Diagnostic Code 9203.  During the pendency of 
his appeal, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas. See 38 U.S.C.A. § 5110(g) (West 
2002).  Thus, in this case, only the previous version of the 
psychiatric rating criteria may be applied through November 
6, 1996.  As of November 7, 1996, the Board will apply 
whichever version of the psychiatric rating criteria is more 
favorable to the veteran.  

Under the regulations applicable prior to November 7, 1996, 
the rating schedule provided a 50 percent disability 
evaluation for a schizophrenic disorder when there was 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation required lesser 
symptomatology than that of 100 percent, such as to produce 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was warranted for active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996).

Under the amended regulations, 38 C.F.R. § 4.130, Diagnostic 
Code 9203, a 50 percent disability evaluation is warranted 
for schizophrenia which is productive of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent disability evaluation is warranted for 
schizophrenia which is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2002).

A careful review of the evidence of record clearly indicates 
that prior to April 15, 2001 the veteran met the criteria for 
a 100 percent schedular rating for schizophrenia under both 
the previous and current regulations.  The veteran was noted 
to be psychotic the time of the 1996 and was incapable of 
managing his money by both VA and SSA until the April 15, 
2001 evaluation.  Accordingly, the Board finds that the 
veteran is entitled to a 100 percent schedular evaluation for 
pension purposes, based on evaluation of his schizophrenia 
prior to April 15, 2001.  38 U.S.C.A. § 1502(a)(1).  

Because the veteran's schizophrenia warrants a 100 percent 
evaluation he is entitled to a permanent and total disability 
rating for pension purposes for the term from the date of 
claim to April 15, 2001, the Board will not address the 
ratings assigned for his other nonservice-connected 
disabilities. 

In granting entitlement to this extent the Board acknowledges 
that there is some indication that the veteran worked part 
time during this period.  As noted, however, the evidence 
shows that the appellant was incompetent during most of this 
period.  Moreover, there is no evidence showing that any job 
constituted either a term of substantially gainful 
employment, or provided the appellant a living wage.

Further, the Board acknowledges that the record shows that 
the appellant was diagnosed with multiple substance abuse 
disorders.  Looking at the totality of the record, however, 
the evidence shows that schizophrenia alone precluded 
substantially gainful employment.  Further, the record does 
not support any suggestion that this appellant's 
schizophrenia was solely a drug-induced disorder.  As such, 
to the extent indicated, the Board grants the benefit sought 
on appeal.  

Commencing April 15, 2001

The record shows that the veteran became employed sometime in 
early 2001 and has worked as a customer service 
representative with the IRS since October 2001.  Moreover, 
the April 2001 VA examiner, while diagnosing schizophrenia, 
found the veteran capable of handling his own money and found 
his symptoms improved.  The examiner also opined that the 
veteran could function in gainful employment, although the 
type of employment would be limited.  Buttressing that 
opinion is the February 2003 VA examiner's notation that the 
veteran had been employed since early 2001 and that he 
expressed interest in his current job and had not missed time 
from his job.  The examiner noted that the veteran was 
currently maintaining gainful employment despite his 
disabilities.

Because the evidence shows that the veteran has maintained 
full- time employment at a substantially gainful occupation 
since April 15, 2001, he is not entitled to a permanent and 
total disability for pension purposes under the applicable 
statutory and regulatory laws.  Accordingly, the Board finds 
that the veteran's entitlement to a permanent and total 
disability for pension purposes must be terminated effective 
April 15, 2001.  38 U.S.C.A. §§ 1502(a)(1), 1521(a), 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(2), 3.326, 4.15.




ORDER

A permanent and total disability rating for pension purposes 
is granted prior to April 15, 2001, subject to the law and 
regulations governing the payment of monetary awards.

Entitlement to a permanent and total disability rating for 
pension purposes effective from April 15, 2001, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

